Order of the Supreme Court, New York County (Bruce McM. Wright, J.), entered on June 21, 1983, which denied the motion by defendant General Motors Corporation for an order of preclusion or, in the alternative, directing plaintiffs to serve a further bill of particulars as to certain specified items, is affirmed, with costs and disbursements. II Plaintiffs’ answers to items Nos. 7 and 8 of the bill of particulars submitted by defendant General Motors Corporation are sufficiently responsive to apprise defendant of the alleged defects in the automobile in question and the manner in which the vehicle malfunctioned and, consequently, to prevent any undue surprise at trial. Although the answer to item No. 9 does appear to be overly broad, Special Term has permitted defendant to further depose plaintiff in order to obtain the information sought and has indicated a willingness to entertain a renewal of defendant’s motion in the future in the event that plaintiffs’ response remains inadequate. Under the circumstances, Special Term’s denial of defendant’s motion did not constitute an abuse of discretion. Concur — Sandler, Carro and Milonas, JJ.